DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner notes that steps i) to iii) appears to be a process of making the polymeric material having a mineral binding moiety which is used in step b) of the claims and which does not necessarily further limit the method of processing a mixture of minerals having steps a) to d) of the claims (i.e., product by process limitation)
The amendment dated 07/01/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.
The terminal disclaimer filed 05/23/2022 has been approved.  Therefore, the previous rejections based on obviousness double patenting are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67 – 73, 82, 85 – 87, 91, 92, 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites the limitation "polymeric precursor" in claim 64.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 82, 91 and 92 recites the broad recitation polyimine, and the claim also recites preferably polyethylene imine which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 67 – 73 do not define R3 and R5 and are therefore indefinite.
Claims 85 – 87 depend from cancelled claim 1 which is indefinite.
Claim 94 recites the limitation “polymeric precursor” in claim 83.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 64, 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubio et al. (The process of separation of fine mineral particles by flotation with hydrophobic polymeric carrier) which is a reference provided by the applicants.
In regards to claim 64, Rubio teaches process of separation of fine mineral particles by flotation with hydrophobic polymeric carrier comprising the step of attachment of mineral particles to the surface of polymeric carrier particles via hydrophobic interactions and  wherein the polypropylene particles which are coated with mineral particles can be separated via screening, settling, or by flotation resulting from relative densities, thus providing the steps of providing mineral particles mixed with unwanted (gangue minerals such as oxides), attaching a polymeric material with the mineral by selective bonding, and separation of the mineral particles such as quartz form the gangue (abstract, pages 109 – 120).  While the method for preparing the collector according to steps i) to iii) is not taught, the collector of Rubio is a polymeric material having a mineral binding moiety which is coated thereon (i.e., oleic acid treated surface of polypropylene thus providing covalently bonded oleic acid to the surface of the polymer; page 112) that selectively binds to a mineral.
In regards to claim 65, Rubio teaches the process wherein the minerals include copper (page 114, 115).
Claims 64, 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domke et al. (WO2010/007157) which is a reference provided by applicants.  An English version by Domke et al. (US 2011/0120919) is relied upon for making the present rejections.
In regards to claims 64, 65, Domke teaches separating a first substance (such as minerals) from a mixture containing a first substance (i.e., minerals) and a second substance (i.e., gangue such as metal oxides) comprising the step of adding a hydrophobing agent to provide an adduct, mixing the adduct with a magnetic particle which is functionalized by a polymer having a hydrophobic character and forming an agglomerate of the first material with the magnetic particle having a polymer, using a magnetic field to separate the first substance such as metallic mineral components such as azurite or malachite which are copper-based minerals [abstract, 0022 – 0025].  The polymeric compound includes acrylamides, polyoxyalkylenes, polyvinylcaprolactams, etc. and thus appears to comprise covalently bonded groups having a hydrophilic character that allows bonding with the hydrophobic mineral [0067, 0148].  Domke teaches separation of the magnetic particle from the agglomerated first material thus supporting the step of selectively binding the metal containing mineral and the polymer functionalized magnetic material [0102, 0103 and 0115].
Claims 64, 65, 68, 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (Re. 32,786)
In regards to claims 64, 65, 68, 83, Fu teaches collector compositions for use in froth flotation processes for the beneficiation of mineral values form base metal sulfide ores comprising a thiourea compound which has a polymeric polyether group R3, which may be optionally substituted with polar groups such as halogen, nitrile and nitro groups, and wherein the thiourea collector provides excellent metallurgical recoveries of sulfide mineral values in froth flotation processes thus providing the step a) of the claims (abstract).  The collector composition selectively rejects pyrite and other gangue sulfide or non-sulfides, thus providing selective binding with the mineral according to step b) of the claimed process (column 4 lines 43 – 50).  The recovered metal can be copper from copper sulfide ores, or other non-copper ores thus providing the step c) and the step d) of the claims (column 5 lines 30 – 35; column 17 lines 63 – 67).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the amendment makes the claims allowable.  The argument is not persuasive.
Applicants should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicants must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. 

Allowable Subject Matter
Claims 81 is allowed.
The following is an examiner’s statement of reasons for allowance: Rubio et al. (The process of separation of fine mineral particles by flotation with hydrophobic polymeric carrier) and Domke et al. (WO2010/007157) teach similar processes of separating minerals but fail to teach the use of a polymeric substrate comprising an epoxide or diisocyanate having polymeric changes grafted thereon according to claim 81.  Klimpel et al. (US 4,735,711) teaches epoxide collectors but fails to teach polymers comprising the epoxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 66, 74 – 78, 89, 90, 93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art on record teach the process of processing minerals and gangue by separating the minerals from the gangue using a polymeric component that selectively binds to the metal of the mineral and separating the mineral from the gangue as claimed, but the prior art fails to particularly recite the structure of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771